Title: John Adams to Charles Adams, 16 December 1793
From: Adams, John
To: Adams, Charles


Dear Charles
Philadelphia Decr 16. 1793
The Revolution in France is commonly Said to be without Example in the History of Mankind: But although there may be circumstances attending it, peculiar to itself, I cannot think it altogether unlike any Thing that has happened. The Revolution in England in the time of Charles the first has so many features in common with it, that I think the History of England from the Year 1625 to the Year 1660 deserves to be more attended to than it is in these days. It would well become all young Gentlemen to read it, not for the Sake of imbibing the Spirit of Party from it, but to observe the Course and Progress of human Passions in Such Circumstances. In this View let me recommend to you to inquire where you can borrow Lord Clarendons History of The Rebellion and Civil Wars in England and to read it through in Course. To me who read it, within the first Year after I was admitted to the Bar, in the Winter of 1758 and 1759, it has been as Useful as any Work I remember to have read. It has put me on my guard against many dangers, on on hand and on the other to which in the Course of my Life I have been exposed. Whitelock is another Writer on the Same Times who is well worth your reading. You may indeed read the Account given by Rapin, Maccauley Hume, smollet or any of the Historians, but none of them in my opinion will render the reading of Clarendon Useless or unnecessary. There is the Life of Oliver Cromwell written by Harris, and if my Memory Serves me, some other Lives by the Same Author, which, although they are Apologies for Oliver and his friends, will through much Light upon the Transactions of that Period. Rushworths Collections you may perhaps find in some of your Public Libraries and Rimers Fadera may contain Usefull Papers.
The Monarchy was voted down the King was beheaded, the House of Lords were decreed Useless and Prelacy or the Hierarchy were demolished as compleatly as they have been lately in France. Yet in 1660 Monarchy Aristocracy and Hierarchy were restored and became more popular than ever. The Interregnum continued twelve years from 1648 to 1660: Oliver Cromwell however and his Army held the Place of Government. How long the Commonwealth could have lasted without his Aid is uncertain. Whether the Commonwealth of France will last as long, time will determine. The national Convention Seem to be determined that none of their Generals, shall live long enough to acquire Power either to Support or counteract them. This System will probably shorten the duration of their own Influence. In reading the Events of this Period of Republicanism in England, you will naturally increase your Esteem of real Liberty and your Affection for it, while you Satisfy your Understanding that it cannot exist without Government wisely tempered & well organized. You will find much Entertainment as well as Instruction. That you may receive both from these and all other Studies is the sincere Wish of your Father
J. A
